Citation Nr: 0407265	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent, 
for status post fracture mid shaft left femur, with internal 
fixation, based on an initial award.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1991 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision from the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which assigned a disability rating of 10 percent 
for status post fracture mid shaft left femur, with internal 
fixation, effective May 1999.


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

The Board notes that VA has satisfied their duty to assist 
insofar as it relates to the VCAA.  The veteran claimed 
service connection for a disability and VA granted that 
claim, and although the veteran filed a notice of 
disagreement with the evaluation assigned to the service 
connected disability, VA was not required to give the veteran 
another notice upon receiving the notice of disagreement.  
See VAOGCPREC 8-2003 (O.G.C. Prec. 8-2003).

As a reminder, the Board further notes that, where the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity of the disability from the 
initial grant of service connection to the present, 
particularly since the veteran should be scheduled to undergo 
another VA evaluation examination of the left femur, to 
include the veteran's left hip.  It is essential, both in the 
examination and in the evaluation of the disability, that the 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  Where the question for consideration is 
propriety of the initial evaluation assigned to the veteran's 
disability, as is the question in this case, evaluation of 
the medical evidence since the grant of the service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A review of the claims file reveals that during the veteran's 
most recent VA examination, conducted in December 2002, the 
examiner did not indicate that the claims file was available 
for review in conjunction with the examination.  Further, in 
rating decisions dated in March 2003 and January 2003, the RO 
indicated that the service medical records were available as 
evidence to be considered when they made their decision; 
however, these service medical records are not associated 
with the veteran's claims file.  Therefore, the RO must 
obtain the service medical records and associate those 
records with the veteran's claims file.

In an October 2002 statement, the veteran indicated that he 
would be submitting medical records from Mark McMan, M.D.  
Those records have not been received.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
status post fracture mid shaft left 
femur, with internal fixation disability, 
subsequent to his separation from service 
in April 1995.  Of particular interest 
would be records from Dr. McMan.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, to 
include all previous x-ray reports, that 
are not already in the claims file, and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA orthopedic examination to determine 
the nature and extent of the service 
connected status post fracture mid shaft 
left femur, with internal fixation 
disability.  The veteran's claims file, 
to include the service medical records, 
must be made available to the orthopedist 
for review in this case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  The examination 
should include range of motion studies, 
expressed in degrees with normal ranges 
provided for comparison purposes, and X-
rays taken of the veteran's left femur, 
to include the veteran's left hip.  The 
examiner should render specific findings 
as to whether there is objective evidence 
of instability, locking, pain on motion, 
weakness, and excess fatigability of the 
joints involved.  The physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability, and whether this evidence is 
severe, moderate or slight.  
Additionally, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of the joints 
involved.  To the extent possible, the 
functional loss should be expressed in 
terms of additional degrees of limited 
motion.  After considering the symptoms 
attributable to the veteran's service 
connected disability, the examiner should 
provide an assessment of the severity of 
the condition, i.e., the extent to which 
that disability interferes with the 
veteran's ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  See 
Fenderson.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




